            Case 1:12-cr-00844-AJN Document 442 Filed 05/15/20 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK                                                               5/15/2020



  United States of America,

                  –v–
                                                                    12-cr-844-9 (AJN)
  Eric Fernandez,
                                                                         ORDER
                         Defendant.


ALISON J. NATHAN, District Judge:

       Defendant Eric Fernandez has moved for compassionate release under 18 U.S.C. §

3582(c)(1). The Government is hereby ordered to respond to the motion by no later than May

20, 2020.

       The Defendant is also advised that he may request the appointment of counsel if he is

unable to afford a lawyer. Attached to this order is a financial affidavit form. If the Defendant

requests counsel to appointed, he should fill out and submit this form with his application.

       The Clerk of Court is respectfully directed to mail a copy of this order to the Defendant.

       SO ORDERED.

            15 2020
 Dated: May ___,
        New York, New York
                                                 ____________________________________
                                                           ALISON J. NATHAN
                                                         United States District Judge
      SD N Y                   Case 1:12-cr-00844-AJN Document 442
                                                  FINANCIAL        Filed 05/15/20 Page 2 of 2
                                                                 AFFIDAVIT
      C JA 23
    (R ev. 1/12)                        IN SU PPO RT O F REQ U EST FO R ATTO RN EY , EXPERT, O R O TH ER SERVIC ES W ITH O U T PAY M EN T O F FEE

          IN THE UN ITED STA TES                 D ISTRIC T CO U RT             CO U RT O F APPEALS               O TH ER (Specify below)
IN THE C ASE O F                                                                                                                                                       LO CATIO N N U M BER
                                                                           FO R
                                  v.
                                                                           AT



      PERSO N REPRESEN TED (Show your full nam e)                                                               1       D efendant - Adult                            D O CKET N UM BERS
                                                                                                                2       D efendant - Juvenile                M agistrate Judge
                                                                                                                 3      Appellant
                                                                                                                4       Probation Violator                   D istrict C ourt

                                                                                                                5       Supervised Release Violator
                                                                                                                5       H abeas Petitioner                   C ourt of Appeals
      CH ARGE/O FFEN SE (describe if applicable & check boxÿ )                  Felony                         7       2255 Petitioner
                                                                                M isdem eanor                  8       M aterial W itness
                                                                                                                9       O ther (Specify)



                                                            A N SW ER S TO Q U ESTIO N S R EG AR D IN G ABILITY TO PA Y

                                       Are you now em ployed?                   Y es         No        Self-Em ployed

                                       N am e and address of em ployer:

                                            IF YES, how m uch do you                                       IF N O , give m onth and year of last em ploym ent?
                                                   earn per m onth? $                                                  H ow m uch did you earn per m onth? $
                     EM PLO Y-
                     M EN T            If m arried, is your spouse em ployed?                 Y es      No

                                                                                                                               If you are a m inor under age 21,
                                         IF YES, how m uch does your                                                 what is the approxim ate m onthly incom e
                                            spouse earn per m onth? $                                                      of your parent(s) or guardian(s)? $

                                       H ave you received within the past 12 m onths any incom e from a business, profession or other form of self-em ploym ent, or in the
 IN CO M E &                           form of rent paym ents, interest, dividends, retirem ent or annuity paym ents, or other sources?         Y es       No
   A SSETS
                     O TH ER                                                            R EC EIVED                                              SO U R C ES
                     IN C O M E               IF YES, give the am ount       $
                                               received and identify the     $
                                                                sources      $

                     C A SH            D o you have any cash on hand or m oney in savings or checking accounts?           Y es       No      IF YES, total am ount? $


                                       D o you own any real estate, stocks, bonds, notes, autom obiles, or other valuable property (excluding ordinary household furnishings
                                       and clothing)?  Y es  N o
                                                                                          VA LU E                                             D ESC R IPTION
                     PR O P-                    IF YES, give value and       $
                     ER TY                         description for each      $
                                                                             $
                                                                             $

                                                              M ARITAL STATU S                                  List persons you actually support and your relationship to them
                                                               Single                               Total
                           D EPEN D EN TS                      M arried                             N o. of
                                                               W idowed                          D ependents
                                                               Separated or D ivorced
 O BLIG A TIO N S &
      D EBTS                                                                                                                                                                 M O N TH LY
                           D EBTS &                                                 D ESC R IPTIO N                                         TO TA L D EBT                    PA YM EN T
                           M O NTH LY BILLS                                                                                       $                                    $
                           (Rent, utilities, loans,                                                                               $                                    $
                           charge accounts, etc.)                                                                                 $                                    $
                                                                                                                                  $                                    $


I certify under penalty of perjury that the foregoing is true and correct.


                                        SIG N ATURE O F D EFEN DAN T                                                                                           D ate
                                           (O R PERSO N REPRESEN TED )


_______________________ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _                                          APPROVED                       DENIED
FD/CJA/RET. ATTORNEY                                  (PRINT)

______________________________________________                                                        ___________________________________                                         ___________
ASSISTANT UNITED STATES ATTORNEY (PRINT)                                                              SIGNATURE OF JUDICIAL OFFICER                                               DATE
